UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-54885 Respect Your Universe, Inc. (Exact name of registrant as specified in its charter) Nevada 68-0677944 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 818 North Russell Street, Portland, OR (Address of principal executive offices) (Zip Code) 1-888-455-6183 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yesý No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:107,873,500 shares of common stock as ofJune 5, 2014 RESPECT YOUR UNIVERSE, INC. FOR THE THREE MONTHS ENDED MARCH 31, 2014 INDEX TO FORM 10-Q PART I Page Item 1 Condensed Financial Statements (Unaudited) 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3 Quantitative and Qualitative Disclosures About Market Risk 26 Item 4 Controls and Procedures 26 PART II Item 1 Legal Proceedings 27 Item 1A Risk Factors 27 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3 Defaults Upon Senior Securities 34 Item 4 Mine Safety Disclosures 34 Item 5 Other Information 34 Item 6 Exhibits 34 Signatures 35 2 PART I Item 1Financial Statements RESPECT YOUR UNIVERSE, INC. CONDENSED BALANCE SHEETS (UNAUDITED) March 31, 2014 December 31, 2013 ASSETS Current assets Cash $ $ Due from factor Inventory, net Deposits Prepaid expenses Other current assets Total current assets Property and equipment, net Other assets Non-current inventory, net Intangible assets, net Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Note payable, net of discount - Loans payable - related party - Current portion of capital lease Total current liabilities Other liabilities Note payable, net of discount - Capital lease, net of current portion Total other liabilities Stockholders’ equity Common stock, $0.001 par value, 500,000,000 shares authorized; 76,273,500 and 62,926,670 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed financial statements 3 RESPECT YOUR UNIVERSE, INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, 2014 March 31, 2013 Revenue $ $ Cost of Goods Sold Grossprofit Operating expenses Selling and Marketing Product creation General and administrative Total operating expenses Loss before interest expense ) ) Interest expense Net loss $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) #REF! #REF! Weighted average number of common shares outstanding during the period - basic and diluted See accompanying notes to condensed financial statements 4 RESPECT YOUR UNIVERSE, INC. CONDENSED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) Total Common Stock, $0.001 Par Value Additional Accumulated Stockholders' Shares Amount Paid in Capital Deficit Equity Balance, January 1, 2014 $ $ $ ) $ Issuance of common stock and warrants for cash and exchange of $130,000 loans payable.($0.10/share), net of offering costs of $167,616 - Share based compensation - options - - - Net loss ) ) Balance, March 31, 2014 $ $ $ ) $ See accompanying notes to condensed financial statements 5 RESPECT YOUR UNIVERSE, INC. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, 2014 March 31, 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Share-based compensation expense - stock - Share-based compensation expense - options Share-based compensation expense - warrants - Loss on impairment/disposal of fixed assets - Changes in operating assets and liabilities Due from factor ) ) Accounts receivable, net - ) Inventory ) Deposits ) Prepaid expenses ) Other current assets Accounts payable and accrued liabilities ) ) Accounts payable - related party - ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment ) ) Acquisition of intangible assets - ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Payments on capital lease obligations ) ) Proceeds from issuance of common stock and warrants Offering costs ) ) Net cash provided by financing activities Net (decrease) increase in cash ) Cash - beginning of year/period Cash - end of year/period $ $ Supplemental Disclosure of Cash Flow Information Cash paid during the year/period for: Interest $ $ Taxes $ $ Supplemental Disclosure of Non-Cash Activities Stock issued as repayment of loans payable $ $
